Citation Nr: 0622274	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for residuals of a head 
injury, to include syncope, headaches and nightmares.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)in Philadelphia, Pennsylvania, wherein 
the RO denied the veteran's claims for service connection for 
an acquired psychiatric disorder, to include PTSD, 
tuberculosis and residuals of a head injury, to include 
headaches, nightmares and syncope.  The veteran timely 
appealed this determination to the Board. 

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
at the RO in Philadelphia, PA.  A copy of the hearing 
transcript has been associated with the claims files.  At 
that time, the veteran submitted additional VA clinical 
treatment reports, dated in November 2004 and March 2005.  As 
the veteran submitted a waiver of initial RO review with the 
aforementioned evidence, a remand to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case is not warranted.  
See, 38 C.F.R. § 20.1304 (2005).  

The Board notes that while service connection for residuals 
of a head injury and an acquired psychiatric disorder were 
initially denied as not well grounded in an unappealed 
December 1998 rating decision, the RO re-adjudicated the 
claim for residuals of a head injury on a de novo basis in 
pursuant to Section 7(b) of the Veterans Claims Assistance 
Act in a July 2003 rating action.  (Parenthetically, the 
Board observes that although the RO has not readjudicated the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD under the VCAA, in view 
of the award of service connection for PTSD in the decision 
below, the Board finds no prejudice to the veteran in 
proceeding with the claim on a de novo basis).  See, 
VAOPGCPREC 3-2001.  

(The issue of entitlement to service connection for residuals 
of a head injury, to include syncope, nightmares and 
headaches will be addressed in the remand that follows the 
order of the decision below.)


FINDINGS OF FACT

1.  The record contains credible corroborating evidence of 
the veteran being sexually assaulted during service.

2.  The veteran has PTSD due to being sexually assaulted 
during service.

3.  The veteran had a positive PPD (purified protein 
derivative) test and was placed on INH (isoniazid) daily for 
one year while on active duty; there is no diagnosis of 
active tuberculosis recorded in the service medical records.

4.  A positive PDD test alone does not constitute a 
disability for which VA compensation benefits may be awarded.  
It has not been shown, by competent evidence, that the 
appellant currently has tuberculosis.


CONCLUSIONS OF LAW

1.  The veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.124a (2005).

2.  Tuberculosis was not incurred in or aggravated by active 
military service, nor may active tuberculosis be presumed to 
have been so incurred.  
38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159(b), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder, to include PTSD, the 
Board has considered this new legislation, but finds that, 
given the favorable action taken below on the aforementioned 
issue, no discussion of the VCAA at this point is required.

Concerning the claim of entitlement to service connection for 
tuberculosis, the Board observes that the content of the 
notice letters dated in April and May 2002 essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In 
particular, the letters informed the veteran that to 
substantiate his tuberculosis claim, he needed to provide 
evidence demonstrating a current diagnosis of the condition, 
and that this condition is related to service.  The veteran 
was asked to submit or identify evidence relevant in support 
of his claim, to include a statement from a doctor, private 
or VA.  The letters informed the veteran that VA would make 
reasonable efforts to assist him in obtaining evidence, to 
include his service medical records, VA out-patient treatment 
records and examination reports, or other relevant records 
held by any government agencies; and informed the veteran of 
his responsibility to submit all records not in the 
possession of a Federal agency, which included records in his 
possession.  Thus, the discussion contain in the April and 
May 2002 letters, collectively furnished the veteran notice 
of the types of evidence he still needed to send to VA, the 
types of evidence that VA would assist in obtaining, and in 
effect requested that the veteran provide VA with or identify 
any additional sources of evidence that he possessed or knew 
of that could help to substantiate his claim for service 
connection for tuberculosis. 

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.   § 
3.159(b) apply to require notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran on 
these two elements with respect to his claims for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and tuberculosis the Board finds no prejudice to the 
veteran in processing with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Considering the latter first, as the Board concludes that the 
preponderance is against the veteran's claim for service 
connection for tuberculosis, any questions as to the degree 
of disability and the appropriate effective date to assigned 
are rendered moot.  Second, given the favorable outcome of 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD taken below, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements with 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with the aforementioned claims would be 
considered harmless error.  See Dingess v. Nicholson, supra.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
concerning the claim of entitlement to service connection for 
tuberculosis.  In this regard, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical and personnel records, post-service 
VA and private clinical treatment and examination reports, 
and statements made and sworn testimony proffered by the 
veteran in support of the aforementioned claim.

II.  General Service Connection Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

III.  Analysis

1.  Service Connection for an acquired psychiatric 
disability, to include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  With respect to personal assaults, 38 C.F.R. § 
3.304(f) was amended as follows:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  67 Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002) (now codified at 38 C.F.R. § 
3.304(f)(3) (2005)).

The veteran contends, both in written statements and in 
hearing testimony before the undersigned in February 2006, 
that he has PTSD as a result of two stressful events during 
service: (1)  In June 1979, he was mugged and hit on the left 
side of the forehead; and (2)  While confined in the brig in 
Camp Pendleton in 1980, he was sexually assaulted and 
sodomized by three servicemen.  He contends that although he 
did not immediately report the in-service sexual assault 
because he was afraid, he discussed the incident with a 
lieutenant colonel (he was unable to recall the lieutenant 
colonel's name), who then released him from the brig and gave 
him an early discharge.  In addition, the veteran's ex-spouse 
maintains that in the calendar year 2000, he told her that he 
had been raped and sodamized while he was incarcerated in 
service (see, letter from the veteran's ex-spouse, received 
by the RO in November 2004). 

Service medical records reflect that in June 1979, the 
veteran was seen for an abrasion to the left forehead as a 
result of hitting his head on the pavement after he was 
mugged by two people; an assessment of abrasion of the left 
forehead was entered.  A June 1980 service separation 
examination report reflects that the veteran was found to 
have been psychiatrically "normal."  

The veteran's service personnel records, to include his DD 
214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, reflects that his military 
occupational specialty was a mortarman.  On October 18, 1979, 
while stationed with Company I, 3rd Battalion, 1st Marines, 
1st Marine Division at Camp Pendleton, California, the 
veteran underwent a Summary Court Martial and he was 
convicted for offenses and convictions revolving around 
disrespecting and/or an assault on superior officers, all of 
which took place in mid-August 1979.  The veteran was 
sentenced to reduction to Private First Class, forfeited 
$300.00 per month for one month and was placed on forty-five 
days restriction.  On March [redacted], 1980, the appellant was 
convicted by Special Court Martial for disrespecting and 
willfully disobeying a superior officer, and for drunk and 
disorderly conduct, offenses which occurred on November [redacted], 
1979.  He was reduced to pay grade E-W, confined to hard 
labor for months and forfeited $75.00 a month for four 
months.  In December 1979, the veteran was counselled for his 
undisciplined attitude and for maintaining unsatisfactory 
personal hygiene, i.e., body crabs (see, service personal 
records, dated December [redacted], 1979).  These records 
confirm that the veteran was confined at the Correctional 
Facility Branch Clinic, NRMC, Camp Pendleton, California from 
November [redacted] to December [redacted], 1979, and from March [redacted]-May 
[redacted], 1980.

Post-service private and VA treatment and evaluation records, 
dated from March 1990 to December 2005, have been associated 
with the claims files.  A review of these reports reflect 
that the veteran has consistently given the same stressor 
information since he admitted to having been assaulted while 
incarcerated at Camp Pendleton in 1980.  A VA examiner opined 
in June 2003, after a review of the claims file and a mental 
status evaluation of the veteran, that he was unable to 
elucidate whether there existed any evidence to corroborate 
that the stressor (i.e., the assault) occurred, as described 
by the veteran.  However, the VA examiner further concluded 
that assuming that the veteran's description was accurate, 
then a diagnosis of PTSD would be supported.  In December 
2004, a VA social worker concluded, after an interview of the 
appellant, that while there was no documentation of the 
occurrence of the alleged military sexual trauma, the self-
report given by the veteran described symptoms of PTSD (see, 
December 2004, submitted by A. E. MSW, CSW, BCD, VA Medical 
Center (VAMC) Coatesville, Pennsylvania).  

The Board has reviewed the evidence of record in association 
with the veteran's contentions and February 2006 hearing 
testimony.  As noted above, there are special criteria for 
PTSD cases based on stressors that involved sexual assault or 
trauma.  In this case, as in most sexual assault cases, the 
evidence is not unequivocal.  Nonetheless, there is some 
substantiation of the circumstances surrounding the in-
service assault as described by the veteran, such as service 
personnel records confirming the appellant's contention that 
he was incarcerated in the brig at Camp Pendelton in March 
1980 for threatening a superior officer, and that he was 
subsequently discharged after his release.  Furthermore, a VA 
psychiatrist and social worker, have opined that the 
appellant's currently diagnosed PTSD is related to the in-
service sexual assault, as described by the veteran.  While 
service medical records do not contain any clinical findings 
or subjective complaints regarding a physical/sexual assault 
upon the veteran, this is consistent with his report of being 
afraid after the incident.  

In sum, the veteran has a diagnosis of PTSD due to in-service 
sexual trauma, and there is some corroboration of the 
incidents surrounding his story in his service personnel 
records, i.e., he was incarcerated at Camp Pendleton for 
threatening a superior officer.  Thus, the Board finds that 
under the guidelines set forth in the evaluation of sexual 
assault claims, and recognizing the credible allegations 
raised by the veteran and his ex-spouse in association with 
the evidence of record, that reasonable doubt must be 
resolved in the appellant's favor.  Service connection for 
PTSD is therefore granted.




2.  Service Connection for Tuberculosis

Presumptive service connection is provided for tuberculosis, 
which becomes manifest to a compensable degree within three 
years from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R.      §§ 
3.307, 3.309 (2005).  Pulmonary tuberculosis must be 
established by competent medical evidence and X-ray 
examination within three years of the veteran's service.  38 
C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c) (2005).

The veteran contends, both in written statements and during 
his February 2006 hearing testimony before the undersigned, 
that he had been told during service that he had tuberculosis 
and that he was placed on medication for a year.  (Transcript 
(T.) at page (pg.) 4).  He testified that after service, he 
sought treatment from the Women's Medical College and the 
VAMC, both located in Philadelphia, Pennsylvania, for his 
tuberculosis.  (T. at pg. 4).  The veteran indicated that he 
was not currently on any medication for his tuberculosis.  
(T. at page. 5).

The veteran's service medical records include a January 1979 
Dental Health Questionnaire reflecting that he had been in 
contact with a person who had tested positive for 
tuberculosis in 1976, and that a skin test "react" was 
"+."  It was noted that he had received a tuberculosis 
converter and medication to prevent tuberculosis; this was 
confirmed on a February 1979 Personal Health History report. 
In October 1979, the veteran exhibited a positive PPD test 
but without signs or symptoms of active tuberculosis.  He was 
placed on a twelve-month prophylactic course of INH.  The 
veteran was scheduled for a chest X-ray.  At his June 1980 
physical examination for service separation, X-rays of the 
veteran's chest were negative for any active disease; his 
chest was reported as "normal."  

Post-service VA and private treatment, examination and 
hospitalization records, dating from March 1990 to December 
2005, reflect that the veteran gave a history of having 
tuberculosis (see, VA outpatient report, dated in May 2002).  
Of importance, however, is that the clinical evidence of 
record, to include records from Women's Medical College and 
the VAMC in Philadelphia, Pennsylvania, two facilities from 
which the veteran has maintained that he received treatment 
for tuberculosis after his discharge from service, do not 
reflect that he has been diagnosed with pulmonary 
tuberculosis or any other tubercular disorder.  

The Board has reviewed the probative evidence of record 
including the veteran's hearing testimony on appeal.  While 
he did exhibit a positive PPD test during active service, the 
veteran was not diagnosed with or otherwise shown to have 
pulmonary tuberculosis or other tubercular disease during 
active service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the 
preponderance of the evidence is against the claim for 
service connection for tuberculosis, and the claim is denied. 


ORDER

Service connection for PTSD is granted. 

Service connection for tuberculosis is denied. 


REMAND

The veteran maintains that he has residuals of a head injury, 
to include headaches, nightmares and syncope, that are the 
result of several head injuries that he sustained during 
service.  (T. at pg. 6).  He maintains that on one occasion, 
he passed out while in formation.  Id.  The veteran contends 
that he was hospitalized for a period of unconsciousness and 
that he was prescribed medication for migraine headaches.  
(T. at pg. 7).  

In support of the veteran's contentions, service medical 
records reflect that he was seen for reports of injuries to 
the head on several occasions with resulting headaches and 
dizziness (see, service medical records, dated in December 
1977, June 1979 and March 1980), but without any evidence of 
any resulting pathology to the head.  When examined by VA in 
April 1998, the veteran related a history of his in-service 
head injuries to the examiner.  He also complained of having 
headaches that occurred twice a day for approximately twenty 
minutes in duration.  The VA examiner entered impression of : 
(1)  "There is no organic etiology for these headaches; and 
(2)  "There is no sequela from his post-concussive 
syndrome."  The VA examiner did not, however, provide an 
opinion on the relationship, if any, between the veteran's 
headaches and the in-service head injuries.  In light of the 
foregoing, the Board finds that the veteran should be 
scheduled for a VA examination by an appropriate specialist 
which takes into the account the complete evidentiary picture 
and addresses the etiological basis of any currently present 
head injury residuals, to include headaches.  

As noted previously in the decision above, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for residuals 
of a head injury, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this 
aforementioned issue must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also provides the veteran an explanation as 
to the type of evidence that is needed to establish both a 
(higher initial) disability rating and an effective date.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish a disability 
rating and effective for the claim on 
appeal (i.e., service connection for 
residuals of a head injury), as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service discharge for 
his residuals of a head injury.  After 
obtaining the appropriate signed 
authorization for release of information 
from the appellant, the RO should contact 
each physician, hospital, or treatment 
center specified by the appellant to 
obtain any and all medical or treatment 
records or reports relevant to the claim 
for service connection for residuals of a 
head injury on appeal, if not already of 
record.  These records should be 
associated with the claims files.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2005).  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims files, and the veteran should be 
informed in writing.

3.  The veteran should also be afforded 
an examination by an appropriate 
specialist to ascertain the nature and 
etiology of any current residuals of a 
head injury found on examination to 
include, but not limited to, headaches.  
The claims files and a copy of this 
remand must be made available to the 
examiner for review in conduction with 
the examination.  The examiner must 
indicate that a review of the claims 
files was conducted.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
residuals of a head injury are 
etiologically related to the head 
injuries and resulting headaches noted in 
the service medical records (see, service 
medical records, dated in December 1977, 
June 1979 and March 1980).  A complete 
rationale for any opinion expressed 
should be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for residuals of a head 
injury.  If the benefit sought on appeal 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


